Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 14, 2022 is acknowledged.
Claims 1, 6-8 and 10-16 are pending.
Claims 2-5, 9 and 17-20 are cancelled.
Claims 1, 10, 14 and 16 are currently amended.
Claims 1, 6-8 and 10-16 as filed on July 14, 2022 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) by Wang et al. ‘974 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2022 was considered.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “the powder” should presumably be inserted before “having a size distribution” consistent with claim 14, however, see also rejections under 35 USC 112(a) infra which suggest the newly claimed size distribution is that of the fibers per se.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 1 and 16 as currently amended recites a size distribution D90 of less than 350 microns and a D50 of less than 167 microns.  Applicant’s Remarks reference paragraph [0091] in support of the amendment.  Although the specification does not have paragraph numbers, the specification at page 13 discloses fibers obtained from milling:

    PNG
    media_image1.png
    140
    862
    media_image1.png
    Greyscale

The specification does not disclose the newly claimed size distribution to be a property of the aggregated powder as claimed.  To the contrary, the disclosed aggregates may have a different distribution (e.g., page 14, claim 14 as originally filed), or may simply be characterized by a particle size of unknown distribution (e.g., paragraph bridging pages 14-15, claim 7 as originally filed), or may be further compacted to a different size (e.g., page 15, claim 12 as originally filed).  This is new matter.  Claims 6-8 and 10-15 are included in this rejection because they depend from claim 1 and thus also recites new matter.  Claim 7 is also included in this rejection because there is no disclosure of the powder of claim 1 having the size distribution of claim 1 and the particle size of claim 7.  Claim 12 is also included in this rejection because there is no disclosure of the powder of claim 1 having the size distribution of claim 1 and the particle size of claim 12.  Claims 14 and 15 are also included in this rejection because there is no disclosure of the powder of claim 1 having the size distribution of claim 1 and the particle size of claim 14 or the particle size of claims 14 and 15.  To the extent that the distribution of claim 14 is similar to the distribution of claim 1, the distribution of claim 14 does not support the distribution of claim 1 because there is no basis for generalizing the distribution of claim 14 by excluding the D15 or by altering the bounded D50 range into an unbounded range.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites the particle size of at least 90% of the powder ranges from 10 to 2000 microns, however, claim 1 from which claim 7 depends recites a D90 of less than 350 microns.  Because claim 7 embraces, for example, 100% of the powder with a particle size greater than 350 microns, claim 7 omits the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015, of record.
Regarding claim 1
Demirekin teach oxidized regenerated cellulose (ORC) powder (aggregates) with 17% carboxyl content and Demirekin illustrate the powder in contact with a bleeding surface in Figure 10 (title; abstract; page 4907, “2.2 Preparation of ORC Powder”; Figure 7, SEM images; pages 4911-2, “3.3 In vivo studies”; Figure 10).  The average particle size values are 19.210 and 25.096 microns (D50 < 167) and the particle size distribution curves indicate both samples have size between 10 and 100 microns (D90 < 350) (page 4910, paragraph bridging columns; Figure 6).
Because Demirekin anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Demirekin are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  
Regarding claim 13
	Demirekin teach thrombin (hemostasis promotor) generation (page 4912, paragraph bridging columns).

Claims 1, 6-8, 10, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record).
Regarding claims 1 and 7
Ilan teach a composition comprising fibers and/or aggregates of oxidized regenerated cellulose (ORC) having a size of 75 to 420 microns; examples of preferred cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel® (title; abstract; paragraphs [0018]-[0019], [0030]-[0031], [0097]-[0098], [0106], [0148]; claims).  The D90 of the long fibers is less than 350 microns and the D50 is less than 167 microns (paragraph [0020]).  The composition is combined with blood (paragraph [0060]).  
Because Ilan anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Ilan are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  In further support of this presumption, Example 1 at pages 26-28 of the instant, as-filed specification evidences powderized Interceed® is characterized by an adhesion prevention potency of about 135% (page 28, lines 20-21; Figure 1).
Regarding claim 6
Ilan teach milling of the ORC (paragraphs [0042], [0079]-[0081], [0108]; claim 9).
Regarding claim 8
Ilan teach the ORC may be subjected to sterilization (paragraphs [0111], [0113]).  While Ilan do not teach sterilization by a gamma irradiation process, the patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 10
Ilan teach compacting of the ORC (paragraphs [0040], [0079]-[0081], [0108], [0125]; claim 7).
Regarding claim 11
Ilan teach hammer milling and roller compaction (paragraphs [0106], [0115], [0125], [0148]-[0149], [0151]).
Regarding claim 13
Ilan teach at least one compound selected from the group inclusive of a divalent cation selected from inter alia calcium and/or a polysaccharide (paragraphs [0021]-[0025]; claim 3).  Ilan teach calcium chloride (paragraphs [0027]-[0028]).
Regarding claim 16
	Ilan teach a kit comprising a container including the composition, and optionally an applicator or carrier, and optionally instructions for use (paragraph [0138]; claim 25).

Claims 1, 6-8, 10, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record).
Regarding claims 1, 10, 14 and 15
Wang ‘618 teach compacted, hemostatic aggregates of oxidized regenerated cellulosic (ORC) fibers; examples of preferred cellulose include Interceed® absorbable adhesion barrier (carboxylic acid content of 15.2% as evidenced by Saferstein, column 2, lines 6-24 and column 9, lines 18-32) and Surgicel® (title; abstract; paragraphs [0024], [0034]-[0035]; claims).  Wang ‘618 teach the aggregates have a D15 greater than about 80 microns, a D50 from about 140 to 250 microns, and a D90 less than about 370 microns (paragraphs [0024]-[0025], [0043]; claim 11).  Wang ‘618 teach a bulk density greater than 0.45 g/mL (paragraph [0025]; claims 18-20).  Wang ‘618 teach the aggregates comprise a plurality of interconnected cellulosic fibrils having a dimension along its longest axis less than about 500 and greater than about 50 microns (claim 18).  Hemostatic properties are reported for compositions comprising blood (Example 4, paragraphs [0073]-[0074], Table 2).
Because Wang ‘618 anticipate the ORC powder of claim 1 and the composition of claim 1 comprising blood, the ORC compositions of Wang ‘618 are necessarily characterized by the tissue adhesion prevention potency as claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01.  In further support of this presumption, Example 1 at pages 26-28 of the instant, as-filed specification evidences powderized Interceed® is characterized by an adhesion prevention potency of about 135% (page 28, lines 20-21; Figure 1).
Regarding claim 6
Wang ‘618 teach milling the ORC (paragraphs [0024], [0026], [0038]; claim 1).
Regarding claim 7
	Wang ‘618 teach the aggregates have a D15 greater than about 80 microns and a D90 less than about 370 microns (paragraphs [0024]-[0025], [0043]; claim 11).
Regarding claim 8
Wang ‘618 teach the ORC may be subjected to sterilization (paragraphs [0039], [0040]).  While Wang ‘618 do not teach sterilization by a gamma irradiation process, the patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 11
Wang ‘618 teach roller compacting and hammer milling (paragraphs [0024], [0026], [0038], [0042]; claim 1).
Regarding claim 13
	Wang ‘618 teach additives such as carboxymethyl cellulose (CMC) or other polysaccharides, calcium salts, anti-infective agents, hemostasis promoting agents, gelatin, collagen or combinations thereof (abstract).
Regarding claim 16
Wang ‘618 teach storage of the hemostatic aggregates in containers or delivery devices (claim 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015, of record.
	The teachings of Demirekin have been described supra with regard to the anticipation of claims 1 and 13.  Claims 1 and 13 are therefore also obvious over Demirekin.  
Regarding claim 7, Demirekin further teach particle size distributions of the ORC between 10 and 100 microns or from 5 to 50 microns (page 4910, rhc and Figures 6 and 7).  Although the ranges taught by Demirekin do not fall entirely within the claimed range, the ranges taught by Demirekin overlap the claimed range, sufficient for prima facie obviousness.  See MPEP 2144.05 I. 
Regarding claim 16, Demirekin illustrate the ORC in containers (Figure 6) and Demirekin further teach the dry ORC powder is poured onto a laceration and is then compressed with gauze. (page 4908, paragraph bridging columns).  Because Demirekin render obvious the contained composition and the gauze applicator, Demirekin is in possession of the kit as claimed.

Claims 1, 7, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demirekin et al. “Development of metal ion binded oxidized regenerated cellulose powder as hemostatic agent:  a comparative study with in vivo performance,” Industrial & Engineering Chemistry Research 54:4906-4914, 2015, of record as applied to claims 1, 7, 13 and 16 above, and further in view of Loth et al. (US 4,536,217, published August 20, 1985, of record).
The teachings of Demirekin have been described supra.
Demirekin do not teach gamma irradiation as required by claim 8.
This deficiency is made up for in the teachings of Loth.
Loth teach regenerated cellulose particles as an absorbent dressing for wounds (title; abstract; claims).  The particles may be sterilized by gamma rays for packing into containers (column 2, lines 3-19; column 3, lines 1-15; Example 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the ORC powders of Demirekin by gamma rays as taught by Loth for packing into containers prior to applying the ORC powders to a wound (and thereby contacting the sterilized ORC powders with blood). 


Claims 1, 6-8, 10, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) in view of Loth et al. (US 4,536,217, published August 20, 1985, of record).
Ilan is applied under a different interpretation of claim 8
The teachings of Ilan have been described supra with regard to the anticipation of claims 1, 6-8, 10, 11, 13 and 16.  Claims 1, 6-8, 10, 11, 13 and 16 are therefore also obvious over Ilan.  Ilan further teach the ORC may be subjected to sterilization (paragraphs [0111], [0113]).
Ilan do not teach gamma irradiation as required by claim 8.
This deficiency is made up for in the teachings of Loth.
Loth teach regenerated cellulose particles as an absorbent dressing for wounds (title; abstract; claims).  The particles may be sterilized by gamma rays for packing into containers (column 2, lines 3-19; column 3, lines 1-15; Example 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the ORC powders of Ilan by gamma rays as taught by Loth for packing into containers prior to applying the ORC powders to a wound (and thereby contacting the sterilized ORC powders with blood). 

Claims 1, 6-8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) optionally in view of Loth et al. (US 4,536,217, published August 20, 1985, of record) as applied to claims 1, 6-8, 10, 11, 13 and 16 above, and further in view of Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record).
	The teachings of Ilan and optionally Loth have been described supra.
	Ilan do not teach an average particle size of 1.75 to 116 microns with a median size of 36 microns as required by claim 12.
	These deficiencies are made up for in the teachings of Wang ‘974.
Wang ‘974 teach compacted ORC powder having been processed in a compaction device such as a bill mill, roller or hammer mill (title; abstract; paragraphs [0001], [0014]-[0015], [0017], [0037]; claims).  The compacted powder has a density of at least 0.45 g/cm3 and/or an average particle size of 1.75 to 116 microns with a median size of 36 microns (paragraphs [0014], [0029], [0034]), as required by instant claim 12.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the ORC powders of Ilan to have a density or/and an average particle size as taught by Wang’ 974 because ORC powders so characterized are effective hemostats.  There would be a reasonable expectation of success because the particle size taught by Wang ‘974 is consistent with the particle size taught by Ilan of 75 to 420 microns for the ORC fiber aggregates.

Claims 1, 6-8, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan et al. (US 2017/0128616, published May 11, 2017, of record) as evidenced by Saferstein et al. (US 5,134,229, of record) optionally in view of Loth et al. (US 4,536,217, published August 20, 1985, of record) as applied to claims 1, 6-8, 10, 11, 13 and 16 above, and further in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record).
	The teachings of Ilan and optionally Loth have been described supra.
	Ilan do not teach aggregates with a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, and/or a bulk density greater than 0.45 g/mL as required by claim 14.
	Ilan do not teach a long dimension from about 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘618.
Wang ‘618 teach compacted hemostatic aggregates of cellulose fibers inclusive of oxidized regenerated cellulose (ORC); the compacted aggregates are prepared by a process comprising milling and roller compacting (title; abstract; paragraphs [0024]; Figure 1; claims).  The resulting materials produce aggregates having dimensions along their longest axis of 75 to 300 microns (paragraph [0024]; claims 18-20), as required by instant claim 15.  The target aggregates are characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns and a bulk density greater than 0.45 g/mL  (paragraphs [0024]-[0025]; claims 18-20), as required by instant claim 14.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the ORC powders of Ilan to have a longest dimension and a size distribution and density as taught by Wang ’618 because ORC powders so characterized are effective hemostats.  There would be a reasonable expectation of success because the particle size taught by Wang ‘618 is consistent with the particle size taught by Ilan of 75 to 420 microns for the ORC fiber aggregates.

Response to Arguments
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
	With regard to Demirekin, Applicant’s statement that Demirekin fails to suggest that which is claimed is acknowledged but not found persuasive because as set forth in the rejections of record Demirekin teaches ORC having a carboxyl content falling within the claimed range and having particle size distribution falling within the newly claimed range.  As such, the ORC of Demirekin necessarily possesses the superior adhesion prevention alleged by Applicant.  That which is necessarily present need not be expected.  See MPEP 2112.
	With regard to Ilan, Applicant’s contention that Ilan does not provide a working example is acknowledged but not found persuasive because Ilan disclose and claim cellulose fibers and/or aggregates having the newly claimed distribution and Ilan disclose cellulose having the carboxyl content claimed.  Because the cellulose aggregates as instantly claimed can be at once envisaged from the disclosure of Ilan, the Examiner maintains that Ilan anticipates that which is claimed and Ilan certainly renders obvious that which is claimed.  To the extent that Applicant again alleges unexpected adhesion prevention, Applicant is again reminded that the comparison to the fabric is not seen as a comparison to the closest art.  See MPEP 716.02.  To the extent that Applicant again alleges INTERCEED is limited in the presence of bleeding, Applicant is again reminded that the Figures in the instant specification appear to evidence the contrary.  
	Applicant’s general contention that none of the secondary references remedy the deficiencies of either Demirekin or Ilan is acknowledged.
	Therefore, the rejections over Demirekin and over Ilan are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633